IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WELLS FARGO BANK, N.A., S/B/M              : No. 197 EAL 2018
WACHOVIA MORTGAGE                          :
CORPORATION                                :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
JC BOHLEMAN, A/K/A J.C. BOHLEMAN,          :
LINDA BOHLEMAN, A/K/A LINDA J.             :
BOHLEMAN                                   :
                                           :
                                           :
PETITION OF: JC BOHLEMAN                   :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.